PORTER, Justice.
This case is a companion case to No. 8580, entitled William Byron Hoffman v. Barker, 317 P.2d 335*. The two cases were presented together to this court. The facts in the two cases are identical except that in this case the parents of the minor, William Byron Hoffman, are maintaining this action to recover damages suffered by them as the result of the injuries to their minor son.
In this action also the court sustained a general demurrer by respondent, Marion J. -Hess, and/or. Marion J. Hess. Construction *350Company, and entered a judgment of dismissal of the cause as against such respondent. Upon the reasoning and authority of the decision in .Case No. 8580, such judgment of dismissal is reversed and the cause remanded to the trial court with directions to re-instate such cause, overrule the general demurrer and to proceed further in the premises. Costs awarded to appellants as against respondent, Marion J. Hess, and/or Marion J. Hess Construction Company.
TAYLOR, SMITH and McQUADE, JJ., concur.

 79 Idaho 339.